Name: Commission Implementing Regulation (EU) NoÃ 1338/2013 of 13Ã December 2013 amending for the 208th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 14.12.2013 EN Official Journal of the European Union L 335/23 COMMISSION IMPLEMENTING REGULATION (EU) No 1338/2013 of 13 December 2013 amending for the 208th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network (1), and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 4 December 2013, the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove one person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2013. For the Commission, On behalf of the President, the Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entry under the heading Natural persons is deleted: Youcef Abbes (alias Giuseppe). Date of birth: 5.1.1965. Place of birth: Bab el Oued, Algiers, Algeria. Nationality: Algerian. Other information: (a) Fathers name is Mokhtar; (b) Mothers name is Abbou Aicha. Date of designation referred to in Article 2a (4) (b): 17.3.2004.